Name: Commission Implementing Regulation (EU) No 1069/2014 of 10 October 2014 derogating from Council Regulation (EC) No 73/2009 as regards the retention period for the suckler cow premium for 2014 in Spain
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  deterioration of the environment;  regions of EU Member States;  EU finance;  European Union law;  means of agricultural production;  agricultural structures and production
 Date Published: nan

 11.10.2014 EN Official Journal of the European Union L 295/47 COMMISSION IMPLEMENTING REGULATION (EU) No 1069/2014 of 10 October 2014 derogating from Council Regulation (EC) No 73/2009 as regards the retention period for the suckler cow premium for 2014 in Spain THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 142(r) thereof, Whereas: (1) In accordance with the second subparagraph of Article 111(2) of Regulation (EC) No 73/2009, a suckler cow premium may be granted to farmers provided they have kept at their farm a certain number of animals for at least six consecutive months from the day on which the application for the suckler cow premium is lodged. The same obligation applies where Member States pay an additional national suckler cow premium pursuant to Article 111(5) of Regulation (EC) No 73/2009. (2) Spain has informed the Commission that parts of the country undergo an exceptional and lasting drought which is the consequence of a high pluviometric deficit compared to the long run average following an insufficient number of days with significant rainfalls since 1 October 2013. This lasting situation leads to the depletion of pasture lands as well as to the scarcity and/or the weaker quality of available fodder, thus creating an extremely difficult economic situation for farmers, located in the areas affected by the drought, who maintain whole herds under extensive breeding systems and have to respect the retention period provided for in the second subparagraph of Article 111(2) of Regulation (EC) No 73/2009. (3) This situation has led to an emergency resulting in serious practical and specific problems for farmers holding suckler cows due to increased costs for feeding and watering animals. In order to make it possible for farmers breeding suckler cows located in the areas affected by the drought to continue to cope with their financial commitments without losing their right to receive the suckler cow premiums pursuant to Article 111 of Regulation (EC) No 73/2009, it is therefore appropriate to shorten the length of the retention period referred to in the second subparagraph of Article 111(2) of that Regulation as far as claim year 2014 is concerned. (4) According to the dates of lodging the applications for the suckler cow premium within the period fixed by Spain, the retention period provided for in Article 111(2) of Regulation (EC) No 73/2009 may end at the earliest on 2 September 2014 and at the latest on 10 December 2014. In order to allow that all farmers concerned may benefit from the derogation, it is appropriate that this Regulation is applicable retroactively. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 As regards calendar year 2014, by way of derogation from the second subparagraph of Article 111(2) of Regulation (EC) No 73/2009, the minimum retention period referred to in that provision shall be shortened to five consecutive months from the day on which the application for the suckler cow premium is lodged. The first paragraph shall apply to farmers who are located in the Spanish Autonomous Communities listed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on its day of publication in the Official Journal of the European Union. It shall apply from 1 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. ANNEX Spanish Autonomous Communities referred to in Article 1 Andalucia Murcia Valencia AragÃ ³n Baleares Castilla-La Mancha Castilla y Leon CataluÃ ±a Madrid Extremadura